UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 17, 2015 SPEED COMMERCE, INC. (Exact name of registrant as specified in its charter) Minnesota 000-22982 41-1704319 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1303 E. Arapaho Road, Suite 200 Richardson, TX 75081 (Address of Principal Executive Offices) (Zip code) Registrant’s telephone number, including area code: (866) 377-3331 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below): ☐
